UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6515


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GAVIN RODERICK WHITE, a/k/a Joe White,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  Jackson L. Kiser,
Senior District Judge. (3:97-cr-00028-001)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gavin Roderick White, Appellant Pro Se. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gavin    Roderick    White       appeals   the   district   court’s

orders denying relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his Fed. R.

Civ. P. 59(e) motion.       We have reviewed the record and find no

reversible    error.      Accordingly,      we   deny   White's   motion   for

appointment of counsel and affirm for the reasons stated by the

district court.        United States v. White, No. 3:97-cr-00028-001

(W.D. Va. Mar. 3, 2008; Mar. 17, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2